An infant, while on a public sidewalk in the city of Yonkers, was struck by a cover of a scuttle opening to the roof of an adjoining dwelling owned and occupied by the defendant. From a judgment rendered in favor of defendant against a guardian ad, litem, suing on behalf of the infant, and the latter’s father, suing' for expenses and loss of services, plaintiffs appeal. Judgment unanimously affirmed, with costs. A question of fact was fairly presented for consideration of the jury as to whether or not an unusual velocity of wind blew the lid from the roof and whether or not the lid and the curbing which it covered were properly constructed and maintained. Although it would have been proper to have permitted the plaintiffs to go to the jury on both the theories of nuisance and negligence, no substantial error was committed in presenting the case to the jury on the latter theory, for the learned trial justice in his charge presented all the issues and contentions which might have been advanced under the nuisance theory. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.